oO ON DO oO FP WwW NY =

NO RO RO PR NP PO NM PO ND - OBO Bo 2m oa eo om es eS |
oN OO FP WwW NY | ODO OO DWAOAN DO OT FP W NY —|—| OC

ase 5:17-cv-01307-SVW-AGR Document 24 Filed 04/29/20 Page1of1 Page ID#:172

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MIGUEL ANGEL CARO-QUINTERO,) NO. EDCV 17-1307-SVW (AGR)
Petitioner,
JUDGMENT
V.
CYNTHIA ENTZEL, Warden,

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is

denied and dismissed with prejudice.

fy Lbor
DATED: April 29, 2020 >~<f~B oMhoy, fo CLG} SHY

United States District Judge

 

 
